—Order, Supreme Court, Bronx County, entered on November 14, 1977, which granted defendants-respondents’ (Edward Thompson, as Administrative Judge of the Civil Court of the City of New York, and Benjamin Nolan, as Judge in Charge, Civil Court of the City of New York) motion to dismiss the action and denied plaintiffs-appellants’ cross motion for summary judgment and motion seeking leave to serve and file a supplemental complaint, unanimously affirmed, without costs and without disbursements. Although defendant Thompson, as the Administrative Judge of the Civil Court of the City of New York, was fully authorized and empowered to administer that court, his authority extends only to matters of administration and he may not issue rules affecting substantive rights of parties to Civil Court proceedings. It does not appear to us that Directives 255, 276 and Memo J-3 were intended to impinge upon substantive rights or abrogate the discretion of the Judges of the Civil Court. These "directives” are hortatory rather than mandatory in form, they are guidelines, not calculated to interfere with the customary discretion accorded to Civil Court Judges. Accordingly, said directives are not to be deemed a limitation of the judicial discretion to be exercised by each Judge in each case according to its particular merits. Concur—Silverman, J. P., Evans, Fein, Lane and Sandler, JJ.